       Case 3:19-cv-00842-BAJ-RLB        Document 34     12/22/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  WILLIE J. WINN, ET AL.                                                     CIVIL ACTION

  VERSUS

  UNITED STATES POSTAL SERVICE                                      NO. 19-00842-BAJ-RLB

                               RULING AND ORDER

      Before the Court is the Motion to Dismiss (Doc. 22) filed by Defendant, the

United States. Defendant seeks an order from this Court dismissing Plaintiffs’ claims

pursuant to Federal Rule of Civil Procedure 12(b)(1). The Motion is opposed (Doc. 26).

Defendant filed a reply brief (Doc. 27), and Plaintiffs filed a surreply brief (Doc. 32).

For the reasons stated below, Defendant’s Motion is DENIED. Defendant’s previous

Motion to Dismiss (Doc. 11) is also DENIED as moot.

 I.   RELEVANT BACKGROUND

          A. Facts

      Plaintiffs filed suit against Defendant under the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. § 2671 et seq., seeking recovery for injuries sustained following a

November 20, 2017 motor vehicle collision with a United States Postal Service

(“USPS”) truck. To recover money damages for personal injuries under the FTCA, a

claim must first be “presented” to the appropriate federal agency within two years of

the incident and denied by said agency within six months of presentment.

28 U.S.C. § 2675(a). An agency’s failure “to make a final disposition of a claim within


                                           1
       Case 3:19-cv-00842-BAJ-RLB           Document 34   12/22/20 Page 2 of 11




six months after it is filed shall . . . be deemed a final denial of the claim for the

purposes of this section.” Id.

       To recover under the FTCA, Plaintiffs had to file their claim by November 20,

2019. Plaintiffs’ counsel sent a letter of representation through certified mail to USPS

on July 25, 2018. (Doc. 26-1). The letter advised USPS that Simien & Simien, LLC

had been retained to represent the Plaintiffs in their claim from damages arising out

of the November 20, 2017 accident. Id. It also included a copy of the accident report.

Id. While this letter was signed and dated, it did not include a sum certain of damages

requested.

       Thereafter, Plaintiffs timely made demands upon USPS, the appropriate

Federal agency, using a Standard Form 95 (“SF-95”). (Doc. 22-3, p. 1). Their claims

were received on March 26, 2019. Id. The form had the name and address of the

Plaintiffs’ representative (Simien & Simien), the basis of the claim, the name and

address of the Plaintiffs, a claim for $100,000 in damages, and the phone number of

the person who submitted the form. Id. However, the form was unsigned and

undated. Id. Due to the lack of signature, USPS “did not endeavor to investigate the

merits of the claims.” (Doc. 22-2, p. 2).

       Instead, on April 18, 2019, USPS allegedly sent a letter to Simien & Simien

informing the firm that claims against USPS must comply with the provisions of the

FTCA. Id. at p. 7. Because the SF-95 form was not signed or dated, the USPS

determined that the claims were “being viewed as being invalid.” Id. USPS sent the

forms back to Simien & Simien and requested that Plaintiffs return the forms signed.

                                             2
       Case 3:19-cv-00842-BAJ-RLB        Document 34      12/22/20 Page 3 of 11




Id. While Defendant contends that the letter and forms were sent, Defendant has not

presented any evidence that the letter was, in fact, delivered. Plaintiffs’ counsel

asserts that the letter was not received, and attests to the fact that Simien & Simien

scans and electronically stores all of its mail. A review of the program which stores

the mail provided no evidence that USPS’s notice was received. (Doc. 32, p. 3).

      USPS did not receive any further information about Plaintiffs’ claims and did

not take any action on the claim until this suit was filed. (Doc. 22-1, p. 2).

          B. Procedural History

      Because Plaintiffs had not received a disposition on their case within six

months, Plaintiffs filed their Complaint under the FTCA, naming USPS as the sole

Defendant, on December 12, 2019. (Doc. 1). Defendant filed a Motion to Dismiss,

alleging lack of subject matter jurisdiction, on March 17, 2020. (Doc. 11). Plaintiffs

filed a First Amending and Superseding Complaint, which properly named the

United States as the Defendant, on April 14, 2020. Defendant thereafter filed the

instant Motion to Dismiss. (Doc. 22).

II.   LEGAL STANDARD

      Federal courts are courts of limited jurisdiction; without jurisdiction conferred

by statute, they lack the power to adjudicate claims. In re FEMA Trailer

Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286–287 (5th Cir. 2012) (citing

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)); Stockman v.

FEC, 138 F.3d 144, 151 (5th Cir. 1998)). Under Rule 12(b)(1), a claim is “properly

dismissed for lack of subject-matter jurisdiction when the court lacks the statutory or


                                            3
       Case 3:19-cv-00842-BAJ-RLB        Document 34      12/22/20 Page 4 of 11




constitutional power to adjudicate” the claim. Id. (quoting Home Builders Ass’n, Inc.

v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). The court should consider a

Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits. Id.

(citing Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert. denied, 536

U.S. 960 (2001)). Considering a Rule 12(b)(1) motion to dismiss first “prevents a court

without jurisdiction from prematurely dismissing a case with prejudice.” Id. (citing

Ramming, 281 F.3d at 161).

       There are two categories of motions under Rule 12(b)(1): facial attacks on

jurisdiction and factual attacks on jurisdiction. See, e.g. Paterson v. Weinberger, 644

F.2d 521, 524 (5th Cir. 1981). A “facial attack” accepts the facts of the complaint as

true and tests the sufficiency of those allegations. Id. However, a “factual attack”

rejects the facts underlying a plaintiff’s jurisdictional claim. Id. Where a defendant

makes a “‘factual attack’ upon the court’s subject matter jurisdiction over the

lawsuit . . . a plaintiff is also required to submit facts through some evidentiary

method and has the burden of proving by a preponderance of the evidence that the

trial court does have subject matter jurisdiction.” Id.

III.   ANALYSIS

       “[T]he United States, as sovereign, is immune from suit save as it consents to

be sued.” Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (internal quotation citation

omitted). The FTCA is a limited waiver of sovereign immunity and allows private

individuals to sue the United States where the proper procedures are followed. See

28 U.S.C. § 2674. “The FTCA bars claimants from bringing suit in federal court until


                                           4
       Case 3:19-cv-00842-BAJ-RLB        Document 34     12/22/20 Page 5 of 11




they have exhausted their administrative remedies.” McNeil v. United States,

508 U.S. 106, 113 (1993). If a plaintiff has not adequately exhausted her

administrative remedies, she cannot file suit—even where she exhausted her

administrative remedies during litigation. See id.; see also 28 U.S.C. § 2675(a) (“An

action shall not be instituted upon a claim against the United States for money

damages for injury or loss of property or personal injury. . . unless the claimant shall

have first presented the claim to the appropriate Federal agency.”)

      Therefore, the question presented here is whether Plaintiffs’ claims were

sufficiently “presented” for the purposes of the FTCA. If Plaintiffs presented their

claims to USPS, and USPS failed to investigate, the Defendant will have waived

sovereign immunity and Plaintiffs can pursue their claims in federal court. If the

claims were not adequately presented, the suit is untimely.

          A. Requirements to Present a Claim under the FTCA

      Whether a claim is properly “presented” for the purposes of the FTCA is

governed by 28 C.F.R. § 14.2(a). Section 14.2(a) states that a claim is presented when

the correct federal agency receives: (1) an executed SF-95 or other written notification

of an incident; (2) a claim for money damages in a sum certain, and; (3) the title of

the legal capacity of the person signing, accompanied by evidence of that person’s

authority to present a claim. 28 C.F.R. 14.2(a). The U.S. Court of Appeals for the Fifth

Circuit has held that “an individual with a claim against the government satisfies the

notice requirement of § 2675 if he or she: ‘(1) gives the agency written notice of his or

her claim sufficient to enable the agency to investigate and (2) places a value on his


                                           5
       Case 3:19-cv-00842-BAJ-RLB        Document 34     12/22/20 Page 6 of 11




or her claim.” Williams, 693 F.2d at 557 (citing Adams v. United States, 615 F.2d 284,

288 (5th Cir.), decision clarified on denial of reh’g, 622 F.2d 197 (1980)).

       The Fifth Circuit has also explained that “the purpose of the FTCA’s notice-of-

claim requirement ‘will be served as long as a claim brings to the Government’s

attention facts sufficient to enable it thoroughly to investigate its potential liability

and to conduct settlement negotiations with the claimant.’” Pleasant v. United States

ex rel. Overton Brooks Veterans Admin. Hosp., 764 F.3d 445, 449, (5th Cir. 2014)

(citing Rise v. United States, 630 F.2d 1068, 1071, (5th Cir. 1980)). To streamline the

process of presentation, the Federal Government provides the SF-95. However, a SF-

95 is not required to present a claim. See Crow v. United States, 631 F.2d 28, 30 (5th

Cir. 1980) (“It is clear, however, that neither a Form 95 nor any other particular form

of claim is required.”) The Fifth Circuit has held that a district court errs when it

imposes additional presentment requirements beyond “(1) written notice of the claim

sufficient to enable investigation and (2) a value of the claim.” Pleasant, 764 F.3d at

449.

          B. Plaintiffs’ Claim

       Plaintiffs in this case provided USPS with a letter of representation, signed

and dated by an attorney, without a claim for damages. Plaintiffs also, eight months

later, provided an unsigned, undated, but otherwise complete SF-95. Defendant

argues that without a signature on the SF-95, it “had no assurance that the purported

claimants intended to assert the claim reflected in the SF-95s and intended the claim

to be in the amount stated on the forms.” (Doc. 22-1, p. 6). Defendant also claims that,


                                            6
        Case 3:19-cv-00842-BAJ-RLB          Document 34       12/22/20 Page 7 of 11




under the circumstances, it had “no assurance that the amounts reflected on the claim

forms were actually the amounts determined by Plaintiffs to be the extent of their

claims. . . [and] had no assurance that Plaintiffs even intended to assert

administrative claims.” Id. Defendant asks that the Court ignore the fact that

Plaintiffs sent a separate letter of representation before submitting their SF-95,

stating “[t]he fact that the representation letter was sent in addition to the unsigned

and undated claim forms does nothing to diminish the unreliable nature to the

unsigned documents.” (Doc. 27, p. 1–2).

       It is clear that the letter of representation alone, without a sum certain claim

for damages, does not meet the presentment requirement.1 However, the Fifth Circuit

has not specifically addressed whether an otherwise complete, but unsigned and

undated claim presented on a SF-95 fails to meet § 2675(a)’s presentment

requirement, much less when a separate letter of representation was also received.

When courts finds that an administrative claim is deficient under § 2675(a), it is often

based on multiple deficiencies, one of which is almost always the failure to include a

specific amount of damages claimed.2 However, “in this circuit substantial compliance



1 See Montoya v. United States, 841 F.2d 102, 105 (5th Cir. 1988) (holding that a letter from
an attorney which outlined the injuries the plaintiffs received without including a specific
claim of damages for three out of the four parties did not constitute notice under § 2675).

2 “We and other circuits have held that timely presentation of a claim including ‘a sum certain’
is a jurisdictional requirement, absent compliance with which the courts have no jurisdiction
to entertain the suit under the [FTCA].” Martinez v. United States, 728 F.2d 694, 697 (5th
Cir. 1984). See also, Caton v. United States, 495 F.2d 635, 637 (9th Cir. 1974); Avril v. United
States, 461 F.2d 1090, 1091 (9th Cir. 1972); Ianni v. United States, 457 F.2d 804 (6th Cir.
1972); Bialowas v. United States, 443 F.2d 1047, 1050 (3d Cir. 1971); Molinar v. United
States, 515 F.2d 246, 248-49 (5th Cir. 1975).
                                               7
       Case 3:19-cv-00842-BAJ-RLB        Document 34     12/22/20 Page 8 of 11




with the requirement has been liberally construed.” Martinez v. United States, 728

F.2d 694, 697 (5th Cir. 1984).

      Defendant’s argument that Plaintiffs’ claims were inadequately presented

relies heavily on Bialowas v. United States, 443 F.2d 1047 (3rd Cir. 1971). Like here,

the plaintiff in Bialowas was also struck by a USPS vehicle. He submitted a partially

completed SF-95, which, in addition to missing a signature and a date, did not include

a specific claim for money damages or any documentation from which a specific sum

could be computed. Id. at 1049. USPS alerted the plaintiff through a phone call to the

deficiencies in his SF-95, but he never corrected them. Id. The U.S. Court of Appeals

for the Third Circuit held that the plaintiff failed to satisfy the presentment

requirement under the FTCA. In particular, Defendant points to the Court’s

statement that “[t]he necessity for a signature to the claim is to fix responsibility for

the claim and the representations made therein.” Id.

      The Fifth Circuit examined the Bialowas ruling in the case of Williams v.

United States. In Williams, the plaintiff was also struck by a USPS vehicle. 693 F.2d

at 555. The plaintiff filed a negligence action in Louisiana state court, which

described property damage to the plaintiff’s car, along with a list of damages which

plaintiff sought to recover for personal injuries. Id. The complaint was referred to an

assistant U.S. attorney in the Western District of Louisiana, who informed the

plaintiff of the requirements of the FTCA. Id. The plaintiff subsequently dismissed

his state court suit and filed an administrative claim using an SF-95. Id. However, in

the SF-95, plaintiff failed to provide or demand any specific sum for his personal

                                           8
       Case 3:19-cv-00842-BAJ-RLB          Document 34     12/22/20 Page 9 of 11




injuries or a total amount claimed, despite doing so in his state court complaint. Id.

While acknowledging the holding of Bialowas, the Fifth Circuit declined to dismiss

plaintiff’s claim. It concluded that the plaintiff’s initial state court filing, in addition

to the SF-95, was sufficient to satisfy the presentment requirements for the purposes

of the FTCA. Id. at 558.

       The same analysis applies here. Plaintiffs’ unsigned, undated SF-95, coupled

with the signed letter of representation, is sufficient to meet the presentment

requirements for the FTCA. In its pedantic and miserly evaluation and adjudication

of the claims, Defendant requests that the Court impose additional requirements

under the FTCA—that an SF-95 be signed and that a letter of representation be

submitted concurrently with a written claim for damages. Following the Fifth

Circuit’s guidance, the Court shall decline to do so. See Pleasant, 764 F.3d at 449

(finding that the district court erred in imposing additional requirements beyond an

obligation to provide the agency with written notice of the claim sufficient to enable

investigation and a value of the claim).

       While the FTCA fails to outline exact requirements for presentment3,

28 C.F.R. § 14.2(a) in conjunction with the case law of this Circuit is clear. A

plaintiff’s claim is properly presented when the correct federal agency receives

written notification of an incident, a claim for money damages in a sum certain, and

the title of the legal capacity of the person signing, accompanied by evidence of that




3Mader v. United States, 654 F.3d 794 (8th Cir. 2011) (“the FTCA does not expressly define
the term ‘presented’ under § 2675(a)”).
                                             9
       Case 3:19-cv-00842-BAJ-RLB       Document 34     12/22/20 Page 10 of 11




person’s authority to present a claim. The case law does not require that all the

requirements be submitted at the same time or in a single document. The Defendant

cannot credibly argue that the documents Plaintiffs submitted did not constitute “a

writing that informs the agency of the facts of the incident and the amount of the

claim.” Montoya v. United States, 841 F.2d 102, 105 (5th Cir. 1988) (describing the

factors that constitute valid notice for the purposes of the FTCA). To the contrary,

because Defendant received the documents and failed to make a final disposition of

the claim within six months of receipt, the Court finds that the United States has

waived its sovereign immunity and that the Court has subject matter jurisdiction to

hear Plaintiffs’ claims.

          C. Plaintiffs’ Ability to Amend Their Claims

      Because the Court finds that Plaintiffs adequately presented their claims, the

Court shall not address whether Plaintiffs should be permitted to rectify the alleged

deficiencies in the SF-95s. As noted, the SF-95, coupled with the letter from counsel,

was sufficient to place the agency on notice of the nature and amount of the claims

such as to enable it to investigate the November 20, 2017 motor vehicle accident.

Amendment is not an uncommon remedy for inadequately presented claims where

the plaintiffs were not given the opportunity to address deficiencies. Id. at 105. Here,

Defendant has been made fully aware of Plaintiffs’ claims. Thus, such a remedy is

not required.

IV.   CONCLUSION

      Accordingly,


                                          10
     Case 3:19-cv-00842-BAJ-RLB   Document 34   12/22/20 Page 11 of 11




     IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 22) is DENIED.

     IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 11)

is DENIED as moot.



                Baton Rouge, Louisiana, this 22nd day of December, 2020



                                  _____________________________________
                                  JUDGE BRIAN A. JACKSON
                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA




                                   11
